internal_revenue_service number release date index number ------------------- ----------------------------- ----------------- --------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc corp b02 plr-136923-13 date date legend distributing distributing distributing1 controlled2 llc1 llc2 llc3 llc4 controlled ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------- ------------------------------------------------------------------------ plr-136923-13 controlled busine sec_1 busine sec_2 busine sec_3 busine sec_4 state a x project shareholder a shareholder b shareholder c date date date date a b c d ------------------------------------------------------------------------ -------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------ ---------------------------------- -------------------------------- ------------------------------------- -------------------------- ------------ -------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ---------- ----------------------------------------------------------- ------------------------------------------------------ ---------------------------------- ---------------- ------------------ ------------------------ ------------------ ---------------- -------------- ------------ --- plr-136923-13 dear ------------ this letter responds to your representative’s date letter requesting rulings on certain federal_income_tax consequences of the proposed transaction the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the facts representations and other information may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distributions and external distribution both defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code code and sec_1_355-2 or iii are part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 facts distributing is a publicly traded corporation that has elected to be classified as a real_estate_investment_trust a reit within the meaning of sec_856 distributing wholly owns llc1 which is disregarded as an entity separate from distributing for federal_income_tax purposes a disregarded_entity distributing through llc1 and certain llc1 disregarded subsidiaries some of which are treated as qualified reit subsidiaries by the taxpayer owns all the outstanding_stock of distributing distributing is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return distributing wholly owns distributing1 controlled2 formerly a limited_liability_company that had elected to be treated as a corporation for federal_income_tax purposes and effective as of date pursuant to a conversion under state a law a corporation distributing has outstanding one class of common_stock and no preferred_stock as of date distributing has a shares of common_stock outstanding plr-136923-13 the distributing group is primarily engaged in four businesses busine sec_1 busine sec_2 busine sec_3 and busine sec_4 distributing through its disregarded entities and subsidiary reits operates busine sec_1 which is reit-qualifying disregarded entities of distributing1 controlled2 operate the other three businesses which are non-reit qualifying specifically busine sec_2 is conducted primarily through llc2 busine sec_3 is conducted primarily through llc3 and busine sec_4 is conducted primarily through llc4 financial information has been submitted indicating that each of busine sec_2 and busine sec_3 has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years prior to date distributing conducted the operations of busine sec_2 and busine sec_3 on date distributing transferred all its operating_assets including busine sec_2 and busine sec_3 to distributing1 controlled2 in exchange for the deemed issuance to it of distributing1 controlled2’s membership interests and distributing1 controlled2’s assumption of related liabilities historically busine sec_3 included the production of x however since the completion of project on or about date busine sec_3 has substantially exited the business of producing x proposed transaction for what are represented as valid business reasons the taxpayer proposes the following transactions the proposed transaction distributing1 controlled2 will borrow dollar_figureb from third-party lenders the external opco debt distributing1 controlled2 will transfer all the proceeds of the external opco debt to distributing in repayment of intercompany debt if any and will transfer the remainder to distributing as a distribution the amount of cash distributed with respect to the stock of distributing1 controlled2 will not exceed distributing 2’s basis in the stock of distributing1 controlled2 distributing1 controlled2 will transfer all its assets except for the interests in llc3 and certain related entities to a newly formed corporation controlled in exchange for all of controlled 1’s stock the first contribution controlled will assume certain liabilities associated with the contributed assets all or a portion of the assumed_liabilities will be deductible or capitalized into the basis of assets by controlled under its normal method_of_accounting following the proposed transaction the distributing1 controlled2 deductible liabilities distributing1 controlled2 will distribute all of its controlled shares to distributing the first internal distribution plr-136923-13 distributing will distribute all of the shares of distributing1 controlled2 indirectly through disregarded entities and qualified reit subsidiaries to distributing the second internal distribution together with the first internal distribution the internal distributions following the second internal distribution distributing will transfer all of the shares of distributing1 controlled2 to a newly formed corporation controlled in exchange for dollar_figurec the sec_361 proceeds and all of controlled 3’s stock the second contribution controlled will fund the sec_361 proceeds with a loan from third-party lenders the controlled debt the sec_361 proceeds dollar_figurec will be in excess of distributing 3’s basis in its controlled stock moreover in connection with the second contribution controlled will assume certain liabilities associated with the contributed assets all of the liabilities assumed by controlled will be deductible or capitalized into the basis of assets by controlled under its method_of_accounting following the proposed transaction the distributing deductible liabilities distributing will distribute all of its controlled stock pro_rata to its shareholders the external distribution distributing will use all of the sec_361 proceeds to repurchase outstanding distributing stock and to pay quarterly or special dividends to its shareholders the repurchase and distribution will be completed within d months after the external distribution following the proposed transaction distributing and controlled will operate as two independent companies immediately after the proposed transaction it is anticipated that the board_of directors of distributing and controlled will have no common directors the current chairman president and ceo of distributing will become the chairman president and ceo of controlled in connection with the proposed transaction distributing and controlled may enter into certain agreements and arrangements including a separation and distribution agreement a transition services agreement the transition services agreement tax_matters_agreement and an intellectual_property agreement the ip agreement collectively the continuing arrangements the transition services agreement will not last more than d months and the services will be provided at cost the ip agreement will be world-wide fully paid-up royalty free and perpetual among other things the agreement will provide controlled with a license to use and display certain specified distributing trademarks moreover distributing and controlled will receive a license to use certain intellectual_property of the other plr-136923-13 due to the proposed transaction certain controlled employees officers and directors may own awards granted by distributing moreover because of the conversion of certain outstanding distributing share based awards some distributing employees officers and directors will own awards granted by controlled in particular each distributing stock_option will be converted into an adjusted distributing stock_option and a controlled stock_option with each having a vesting period of up to three years additionally holders of distributing restricted_stock will retain those awards and will also receive restricted_stock of controlled with each having a vesting period of up to three years representations the taxpayer has made the following representations in connection with the proposed transaction first contribution and first internal distribution 1a no part of the consideration to be distributed by distributing1 controlled2 will be received by a shareholder of distributing1 controlled2 as a creditor or an employee or in any capacity other than that of a shareholder of distributing1 controlled2 in addition the distribution of controlled stock to distributing in the first internal distribution is with respect to distributing 2’s ownership of distributing1 controlled2 stock 1b distributing1 controlled2 will treat all members of its separate_affiliated_group within the meaning of sec_355 the distributing1 controlled2 sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business 1c controlled will treat all members of its separate_affiliated_group within the meaning of sec_355 the controlled sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business 1d no intercorporate debt will exist between distributing1 controlled2 or any member of the distributing1 controlled2 sag and controlled or any member of the controlled sag at the time of or subsequent to the first internal distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business or as a result of the continuing arrangements any indebtedness owed by controlled or any member of the controlled sag to distributing1 controlled2 or any member of the distributing1 controlled2 sag after the first internal distribution will not constitute stock_or_securities plr-136923-13 1e the five years of financial information submitted on behalf of busine sec_2 conducted by the distributing1 controlled2 sag and to be conducted by the controlled sag following the first internal distribution is representative of the present business operations and there have been no substantial operational changes to busine sec_2 since the date of the last financial statements submitted 1f 1g the five years of financial information submitted on behalf of busine sec_3 conducted by the distributing1 controlled sag is representative of the present business operations except for the change to busine sec_3 previously noted there have been no substantial operational changes to busine sec_3 since the date of the last financial statements submitted the controlled sag neither acquired busine sec_2 nor acquired control of an entity conducting busine sec_2 during the five-year period ending on the date of the first internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except i transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent and ii certain acquisitions which were immaterial relative to the overall size and scope of busine sec_2 1h the distributing1 controlled2 sag neither acquired busine sec_3 nor acquired control of an entity conducting busine sec_3 during the five-year period ending on the date of the first internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except i transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent and ii certain acquisitions which were immaterial relative to the overall size and scope of busine sec_3 1i 1j 1k following the first internal distribution the distributing1 controlled2 sag will continue the active_conduct of busine sec_3 independently and with its separate employees except as provided pursuant to the continuing arrangements following the first internal distribution the controlled sag will continue the active_conduct of busine sec_2 independently and with its separate employees or employees of related entities consistent with past practice except as provided pursuant to the continuing arrangements the first internal distribution will be carried out for the corporate business purposes of facilitating the second internal distribution and facilitating the external distribution thereby achieving the benefits associated with the external distribution the first internal distribution is motivated in whole or in substantial part by these corporate business purposes plr-136923-13 1l the first internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing1 controlled2 or controlled or both 1m the total fair_market_value of the assets transferred to controlled by distributing1 controlled2 in the first contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled ii the amount of any liabilities owed to controlled by distributing1 controlled2 that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing1 controlled2 in connection with the exchange 1n the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the first contribution 1o the total adjusted bases of the assets transferred by distributing1 controlled2 to controlled in the first contribution will equal or exceed the sum of the liabilities other than distributing1 controlled2 deductible liabilities assumed by controlled as determined under sec_357 1p the liabilities if any to be assumed within the meaning of sec_357 by controlled in the first contribution were incurred in the ordinary course of business and are associated with the assets being transferred 1q 1r the incurrence of distributing1 controlled2 deductible liabilities assumed by controlled did not result in the creation of or increase in basis of any assets of distributing1 controlled2 or controlled or the stock of distributing1 controlled2 or controlled prior to the first internal distribution the distributing1 controlled2 deductible liabilities are accrued liabilities for financial_accounting purposes by distributing1 controlled2 but will not meet the timing requirements for a deduction by distributing1 controlled2 before the first contribution under distributing1 controlled2’s method of tax_accounting the distributing1 controlled2 deductible liabilities will meet the timing requirements for a deduction by controlled after the first contribution under controlled 1’s method of tax_accounting 1s except pursuant to the proposed transaction distributing1 controlled2 will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the proposed transaction plr-136923-13 1t at the time of the first internal distribution distributing1 controlled2 will have no excess_loss_account within the meaning of sec_1_1502-19 with respect to the controlled stock 1u for purposes of sec_355 immediately after the first internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing1 controlled2 stock entitled to vote or percent or more of the total value of all classes of distributing1 controlled2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal distribution 1v for purposes of sec_355 immediately after the first internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal distribution or ii attributable to distributions on distributing1 controlled2 stock_or_securities that were acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the first internal distribution 1w payments made in connection with all continuing transactions between distributing1 controlled2 or any of its subsidiaries and controlled or any of its subsidiaries following the first internal distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except as provided in the continuing arrangements 1x no two parties to the first internal distribution are investment companies as defined in sec_368 and iv 1y distributing1 controlled2 controlled and distributing will each pay their own expenses if any incurred in connection with the first internal distribution 1z the first internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing1 controlled2 or controlled including any predecessor of or successor to any such corporation 1aa immediately after the transaction within the meaning of sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of plr-136923-13 sec_355 in distributing1 controlled2 or controlled ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation directly or through attribution immediately before the transaction or iii neither distributing1 controlled2 nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 second internal distribution 2a no part of the consideration to be distributed by distributing in the second internal distribution will be received by a shareholder as a creditor or an employee or in any capacity other than that of a shareholder of distributing in addition the distribution of distributing1 controlled2 stock to distributing in the second internal distribution is with respect to distributing 3’s ownership of distributing stock 2b distributing will treat all members of its separate_affiliated_group within the meaning of sec_355 the distributing sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business 2c distributing1 controlled2 will treat all members of the distributing1 controlled2 sag as one corporation in determining whether it meets the requirements of sec_355 b a regarding the active_conduct_of_a_trade_or_business 2d no intercorporate debt will exist between distributing or any member of the distributing sag and distributing1 controlled2 or any member of the distributing1 controlled2 sag at the time of or subsequent to the second internal distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business or as a result of the continuing arrangements any indebtedness owed by distributing1 controlled2 or any member of the distributing1 controlled2 sag to distributing or any member of the distributing sag after the second internal distribution will not constitute stock_or_securities 2e the five years of financial information submitted on behalf of busine sec_2 conducted by the distributing1 controlled2 sag and to be conducted by the distributing sag following the second internal distribution is representative of the present operations of the business and there have been no substantial operational changes in the business since the date of the last financial statements submitted plr-136923-13 2f 2g the five years of financial information submitted on behalf of busine sec_3 conducted by the distributing1 controlled2 sag is representative of the present operations of the business except for the change to busine sec_3 previously noted there have been no substantial operational changes to busine sec_3 since the date of the last financial statements submitted the distributing sag neither acquired busine sec_2 nor acquired control of an entity conducting busine sec_2 during the five-year period ending on the date of the second internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except i transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent and ii certain acquisitions which were immaterial relative to the overall size and scope of busine sec_2 2h the distributing1 controlled2 sag neither acquired busine sec_3 nor acquired control of an entity conducting busine sec_3 during the five-year period ending on the date of the second internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except i transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent and ii certain acquisitions which were immaterial relative to the overall size and scope of busine sec_3 2i 2j 2k 2l 2m following the second internal distribution the distributing sag will continue the active_conduct of busine sec_2 independently and with its separate employees or employees of related entities consistent with past practice except as provided pursuant to the continuing arrangements following the second internal distribution the distributing1 controlled2 sag will continue the active_conduct of busine sec_3 independently and with its separate employees except as provided pursuant to the continuing arrangements the second internal distribution will be carried out for the corporate business_purpose of facilitating the external distribution thereby achieving the benefits associated with the external distribution the second internal distribution is motivated in whole or in part by this corporate business_purpose the second internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or distributing1 controlled2 or both immediately before the second internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in plr-136923-13 effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income as appropriate at the time of the second internal distribution neither distributing nor any member of distributing 2’s consolidated_group will have an excess_loss_account in the stock of distributing1 controlled2 or any subsidiary of distributing1 controlled2 2n for purposes of sec_355 immediately after the second internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total combined value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal distribution 2o for purposes of sec_355 immediately after the second internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing1 controlled2 stock entitled to vote or 50-percent or more of the total value of all classes of distributing1 controlled2 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal distribution 2p except pursuant to the proposed transaction distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the proposed transaction 2q payments made in connection with all continuing transactions if any between distributing or any of its subsidiaries and distributing1 controlled2 or any of its subsidiaries following the second internal distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except as provided in the continuing arrangements 2r the second internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or distributing1 controlled2 including any predecessor of or successor to any such corporation plr-136923-13 2s immediately after the transaction within the meaning of sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or distributing1 controlled2 ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation directly or through attribution immediately before the transaction or iii neither distributing nor distributing1 controlled2 will be a disqualified_investment_corporation within the meaning of sec_355 second contribution and external distribution 3a other than the conversion of distributing share based awards into controlled share based awards no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor or an employee or in any capacity other than that of a shareholder of distributing in addition the distribution of controlled stock to distributing 3’s shareholders in the external distribution is with respect to their ownership of distributing stock 3b distributing will treat all members of its separate_affiliated_group within the meaning of sec_355 the distributing sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business 3c controlled will treat all members of its separate_affiliated_group within the meaning of sec_355 the controlled sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business 3d no intercorporate debt will exist between distributing or any member of the distributing sag and controlled or any member of the controlled sag at the time of or subsequent to the external distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business or as a result of the continuing arrangements any indebtedness owed by controlled or any member of the controlled sag to distributing or any member of the distributing sag after the external distribution will not constitute stock_or_securities 3e the five years of financial information submitted on behalf of busine sec_2 conducted by the distributing1 controlled2 sag and to be conducted by the distributing sag following the external distribution is representative of the present operations of the business and there have been no substantial operational changes in the business since the date of the last financial statements submitted plr-136923-13 3f 3g the five years of financial information submitted on behalf of busine sec_3 conducted by the distributing1 controlled2 sag and to be conducted by the controlled sag following the external distribution is representative of the present operations of the business except for the change to busine sec_3 previously noted there have been no substantial operational changes to busine sec_3 since the date of the last financial statements submitted the distributing sag neither acquired busine sec_2 nor acquired control of an entity conducting busine sec_2 during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for i transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent and ii certain acquisitions which were immaterial relative to the overall size and scope of busine sec_2 3h the controlled sag neither acquired busine sec_3 nor acquired control of an entity conducting busine sec_3 during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for i transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent and ii certain acquisitions which were immaterial relative to the overall size and scope of busine sec_3 3i 3j 3k following the external distribution the distributing sag will continue the active_conduct of busine sec_2 independently and with its separate employees or employees of related entities consistent with past practice except as provided pursuant to the continuing arrangements following the external distribution the controlled sag will continue the active_conduct of busine sec_3 independently and with its separate employees except as provided pursuant to the continuing arrangements the external distribution will be carried out for the corporate business purposes of i providing busine sec_3 with enhanced strategic and financial flexibility and enhanced management focus to pursue its business plan and acquisition strategy free from the reit structural and capital allocation constraints that could limit the growth potential of busine sec_3 ii enabling management of distributing to concentrate exclusively on its reit-qualifying busine sec_1 and its complementary busine sec_2 and busine sec_4 iii facilitating the ability of both distributing and controlled to establish appropriate capital structures for their respective businesses iv providing distributing with flexibility to pursue share repurchases in connection with the external distribution v providing each of distributing and controlled flexibility in raising future capital vi enhancing plr-136923-13 the ability of both distributing and controlled to make strategic acquisitions and vii enhancing employee hiring retention and alignment of management compensation with performance of the business the external distribution is motivated in whole or in substantial part by these corporate business purposes 3l the external distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 3m the total fair_market_value of the assets transferred to controlled by distributing in the second contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange 3n the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the second contribution 3o the fair_market_value of the assets distributing transfers to controlled in the second contribution will equal or exceed the aggregate adjusted_basis of those assets 3p the total adjusted bases of the assets transferred by distributing to controlled in the second contribution will equal or exceed the sum of i the liabilities other than distributing deductible liabilities assumed by controlled as determined under sec_357 and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors in the external distribution 3q 3r 3s the liabilities if any to be assumed within the meaning of sec_357 by controlled in the second contribution were incurred in the ordinary course of business and are associated with the assets being transferred the incurrence of distributing deductible liabilities assumed by controlled did not result in the creation of or increase in basis of any assets of distributing or controlled or the stock of distributing or controlled prior to the external distribution the distributing deductible liabilities are accrued liabilities for financial_accounting purposes by distributing but will not meet the timing requirements for a deduction by distributing before the second contribution under distributing 3’s method of tax_accounting the distributing deductible plr-136923-13 liabilities will meet the timing requirements for a deduction by controlled after the second contribution under controlled 3’s method of tax_accounting 3t distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the proposed transaction 3u for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution 3v for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution 3w payments made in connection with all continuing transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries following the external distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except as provided in the continuing arrangements 3x no two parties to the external distribution are investment companies as defined in sec_368 and iv 3y distributing controlled and distributing shareholders will each pay their own expenses if any incurred in connection with the external distribution 3z the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor of or successor to any such corporation 3aa immediately after the transaction within the meaning of sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of plr-136923-13 sec_355 in distributing or controlled ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation directly or through attribution immediately before the transaction or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 3bb distributing is a united_states_real_property_holding_corporation a usrphc as defined in sec_897 during the five-year period ending on the date of the external distribution following the external distribution distributing will continue to be a usrphc 3cc all of the stock of distributing has been regularly_traded on an established_securities_market in the united_states for the past five years 3dd to the best knowledge of distributing i shareholder a shareholder b and shareholder c are the only shareholders of distributing that held more than five percent of the stock of distributing at any time during the past five years ii all of the greater than five percent shareholders of distributing the five-percent shareholders during the past five years are united_states persons within the meaning of sec_7701 a u_s_person and iii none of the five-percent shareholders is a partnership or trust having partners or beneficiaries respectively who are not u s persons rulings first contribution and first internal distribution based solely on the information submitted and the representations set forth above and provided that i the distribution of controlled stock to distributing1 controlled2’s shareholder in the first internal distribution is with respect to distributing 2’s ownership of distributing1 controlled2 stock ii any money property or stock contributed by distributing1 controlled2 to controlled in the first contribution is exchanged solely for stock_or_securities in controlled and iii any other transfer of stock money or property between distributing1 controlled controlled or distributing and any person related to distributing1 controlled2 controlled or distributing is respected as a separate transaction we rule as follows on the first contribution and first internal distribution the first contribution followed by the first internal distribution will be a reorganization under sec_368 distributing1 controlled2 and controlled will each be a party to the reorganization under sec_368 plr-136923-13 distributing1 controlled2 will recognize no gain_or_loss on the first contribution sec_357 and sec_361 the distributing controlled deductible liabilities will be excluded in determining the amount of liabilities of distributing1 controlled2 assumed by controlled for purposes of sec_357 and sec_358 controlled will recognize no gain_or_loss on the first contribution sec_1032 immediately after the first contribution controlled 1’s basis in each asset received in the first contribution will equal the basis of that asset in the hands of distributing1 controlled2 immediately before the first contribution sec_362 controlled 1’s holding_period for each asset received in the first contribution will include the period during which distributing1 controlled2 held the asset sec_1223 distributing1 controlled2 will recognize no gain_or_loss on the first internal distribution sec_361 distributing will not recognize any gain_or_loss and will not otherwise include any amount in income upon its receipt of controlled stock in the first internal distribution sec_355 the basis of the distributing1 controlled2 stock and the controlled stock in the hands of distributing immediately after the first internal distribution will equal the basis of the distributing1 controlled2 stock held by distributing immediately before the first internal distribution allocated between the stock of distributing1 controlled2 and controlled in proportion to the fair_market_value of each immediately following the first internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by distributing in the first internal distribution will include the holding_period of the distributing1 controlled2 stock on which the first internal distribution is made provided the distributing1 controlled2 stock is held as a capital_asset on the date of the first internal distribution sec_1223 earnings_and_profits will be allocated between distributing1 controlled2 and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 e second internal distribution plr-136923-13 based solely on the information submitted and the representations set forth above and provided that i the distribution of distributing1 controlled2 stock to distributing in the second internal distribution is with respect to distributing 3’s ownership of distributing stock and ii any transfer of stock money or property between distributing distributing1 controlled2 or distributing and any person related to distributing distributing1 controlled2 or distributing is respected as a separate transaction we rule as follows on the second internal distribution distributing will not recognize any gain_or_loss and will not otherwise include any amount in income upon its receipt of distributing1 controlled2 stock in the second internal distribution sec_355 distributing will recognize no gain_or_loss on the second internal distribution sec_355 the basis of the distributing stock and the distributing1 controlled2 stock in the hands of distributing immediately after the second internal distribution will equal the basis of the distributing stock held by distributing immediately before the second internal distribution allocated between the stock of distributing and distributing1 controlled2 in proportion to the fair_market_value of each immediately following the second internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of the distributing1 controlled2 stock to be received by distributing in the second internal distribution will include the holding_period of the distributing stock on which the second internal distribution is made provided the distributing stock is held as a capital_asset on the date of the second internal distribution sec_1223 earnings_and_profits will be allocated between distributing and distributing1 controlled2 in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 second contribution and external distribution based solely on the information submitted and the representations set forth above and provided that i the distribution of controlled stock to distributing 3’s shareholders in the external distribution is with respect to their ownership of distributing stock ii any money property or stock contributed by distributing to controlled in the second contribution is exchanged solely for stock_or_securities in controlled and iii any other transfer of stock money or property between distributing controlled or any distributing shareholder and any person related to distributing controlled or any distributing shareholder is respected as a separate transaction we rule as follows on the second contribution and external distribution plr-136923-13 the second contribution together with the external distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on its transfer of the stock of distributing1 controlled2 to controlled in the second contribution sec_357 and sec_361 the distributing deductible liabilities will be excluded in determining the amount of liabilities of distributing assumed by controlled for purposes of sec_357 and sec_358 controlled will recognize no gain_or_loss on the second contribution sec_1032 immediately after the second contribution controlled 3’s basis in each asset received in the second contribution will equal the basis of that asset in the hands of distributing immediately before the second contribution sec_362 controlled 3’s holding_period for each asset received in the second contribution will include the period during which distributing held that asset sec_1223 distributing will recognize no gain_or_loss on the external distribution sec_361 distributing 3’s shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon their receipt of controlled stock in the external distribution sec_355 the basis of the distributing stock and the controlled stock in the hands of distributing shareholders immediately after the external distribution will equal the basis of the distributing stock held by distributing shareholders immediately before the external distribution allocated between the stock of distributing and the stock of controlled in proportion to the fair_market_value of each immediately following the external distribution in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by distributing shareholders in the external distribution will include the holding_period of the distributing stock on which the external distribution is made provided the distributing stock is held as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 plr-136923-13 except for purposes of sec_355 payments made between distributing and controlled and their respective affiliates under any of the continuing arrangements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the external distribution or for a taxable_period beginning before and ending after the external distribution and ii will not become fixed and ascertainable until after the external distribution will be viewed as occurring immediately before the external distribution see 344_us_6 revrul_83_73 c b caveats except as specifically provided herein we express no opinion concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular distributing has represented that it is a u s real_property holding corporation under sec_897 and sec_1_897-6t gain is recognized if there is an exchange of stock that is a u s real_property interest for stock that is not a u s real_property interest see sec_1_897-6t no opinion is expressed in regard to the application of sec_897 or the regulations thereunder to the receipt of any of the stock of controlled pursuant to sec_355 moreover no opinion is expressed regarding i ii whether the internal distributions and external distribution satisfy the business_purpose requirement of sec_1_355-2 whether the internal distributions and external distribution are used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation any controlled_corporation or any combination thereof see sec_355 and sec_1_355-2 iii whether the internal distributions and external distribution are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 iv whether distributing qualifies as a reit under subchapter_m of the code v whether distributing qualifies as a taxable_reit_subsidiary under sec_856 and plr-136923-13 vi the proper treatment under sec_856 of income earned or attributable to distributing and of assets held by distributing procedural statements this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representatives sincerely ______________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate cc
